UNITED STATES OF AMERICA
                            FOR THE DISTRICT OF COLUMBIA


MUHAMMAD AHMAD ABDALLAH                       :
AL ANSI,                                      :
                                              :
                       Petitioner,            :
                                              :
               v.                             :       Civil Action No. 08-1923 (GK)
                                              :
BARACK OBAMA, et al.,                         :
                                              :
                       Respondents.           :

                                             ORDER

       Having considered the parties’ joint proposed deadlines and for good cause shown, it is this

10th day of January, 2011, hereby

       ORDERED, that Respondents shall have up to and including January 31, 2011, to produce

all inculpatory evidence in their possession upon which they intend to rely at the Merits Hearing.

Respondents shall file their Motion for Judgment on the Record on or before February 15, 2011;

Petitioner shall file his Opposition to Respondents’ Motion for Judgment on the Record and cross

motion on or before March 30, 2011; Petitioner shall file his Praecipe regarding participation at the

Merits Hearing on or before March 30, 2011; Respondents may file an Opposition to Petitioner’s

Cross Motion for Judgment on the Record, if one is filed, on or before April 18, 2011; the parties

shall file their Statement of Disputed Issues and trial exhibits on or before April 25, 2011. The
Court shall have a Pretrial Conference at 4:00 p.m. on April 25, 2011. The Merits Hearing shall

begin on May 2, 2011, at 9:00 a.m.1




                                      /s/
                                      Gladys Kessler
                                      United States District Judge




         1
              If the parties prefer a different time of day, they should inform Court’s Courtroom
Clerk.